Citation Nr: 1438141	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of
entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim of
entitlement to service connection for hypertension, to include as secondary to
diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of
entitlement to service connection for an acquired psychiatric disorder, to include
adjustment disorder with depression and panic attacks.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to January 1985.

This matter came before the Board of Veterans' Appeals (Board) from rating
decisions of the Department of Veterans Affairs (VA) Regional office (RO) in
Muskogee, Oklahoma.

In June 2011, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of her hearing has been associated with the record.

The appeal was remanded for action by the Agency of Original Jurisdiction (AOJ) in February 2012.

In May 2014, the appeal was remanded to afford the Veteran an additional hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified before an AVLJ in June 2011.  In March 2014, she was advised that the AVLJ before whom she had appeared was no longer employed by the Board, and that she was entitled to an additional hearing before the Veterans Law Judge (VLJ) who would decide her appeal, pursuant to 38 C.F.R. § 20.717.  In April 2014, the Veteran's attorney notified the Board that the Veteran desired a Board hearing via videoconference.

In May 2014, the Board remanded the appeal so that the Veteran could be scheduled for the requested hearing.  In July 2014, the claims file was recertified to the Board.  Unfortunately, it does not appear that a hearing was scheduled.  The Veterans Appeals Control and Locator System (VACOLS) does not reflect that a hearing was scheduled or held.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the case was remanded to afford the Veteran an additional hearing pursuant to 38 C.F.R. § 20.717.  This hearing was not held prior to recertification of the appeal to the Board.  Thus, the appeal must be returned to the AOJ so that the requested hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference
hearing at the Muskogee RO before a Veterans Law
Judge.

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but
should return the claims folder to the Board for appellate review.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



